DETAILED ACTION
The office action is a response to an application filed on  April 14,  2021, wherein claims 1-10, 16-25 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 16, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et. al. (Peng hereafter  (US 20190327642 A1) (IDS provided) in view of Park et. al. (Park hereafter) (US 20160249259 A1) (IDS provided).

Regarding claim 1 Peng teaches  A second network device , comprising: 
receiving, by a second network device (a secondary base station), a first message transmitted by a first network device, the first message comprising first information of a first  protocol data unit (PDU) session (One PDU session may include a plurality of flows), the first information indicating a splitting of the first PDU session into a split PDU session (identification information of a flow plus a mapping relationship between the flow and a DRB) (Peng; [0105]... The core network 110 separately communicates with the master base station 120 and/or the secondary base station ... One PDU session may include a plurality of flows ... the master base station 120 may send identification information of the flows to the secondary base station 130... [0112] S201. A master base station sends a request message to a secondary base station, where the request message includes identification information of a flow, or the request message includes identification information of a flow plus a mapping relationship between the flow and a DRB); and
Peng fails to explicitly  teach, transmitting, by the second network device, a second message in response to receiving the first message, the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device
However, in the same field of endeavor Park teaches, transmitting, by the second network device, a second message in response to receiving the first message(Park; [0256] When the eNB 1 determines to perform off-loading to the eNB 2, the eNB 1 transmits an OFF-LOADING REQUEST message to the eNB 2 (S1205). Here, the OFF-LOADING REQUEST message may include UE context information, RRC context information), the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device (eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information) (Park; [0278] ... The Bearer Split Portion IE informs the ratio of traffic imposed (or allowed) to the small cell among the total traffic... [0284] the eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information.  when addition of a split bearer is requested by the eNB 1 ... the eNB 2 may allocate radio resource to the UE according to a traffic ratio allowed (or imposed) for a small cell in consideration of Bearer Split Portion information... [0286] After determining RRC configuration on a small cell, the eNB 2 transmits an OFF-LOADING REQUEST ACKNOWLEDGE message to the eNB 1 (S1209)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng to include the above recited limitations as taught by Park in order to performs admission controlling (Park; [0282]).

Regarding claim 6 Peng teaches  A second network, comprising: 
at least one processor of a transceiver, configured to:
receive a first message transmitted by a first network device, the first message comprising first information of a first  protocol data unit (PDU) session (One PDU session may include a plurality of flows), the first information indicating a splitting of the first PDU session into a split PDU session (identification information of a flow plus a mapping relationship between the flow and a DRB) (Peng; [0105]... The core network 110 separately communicates with the master base station 120 and/or the secondary base station ... One PDU session may include a plurality of flows ... the master base station 120 may send identification information of the flows to the secondary base station 130... [0112] S201. A master base station sends a request message to a secondary base station, where the request message includes identification information of a flow, or the request message includes identification information of a flow plus a mapping relationship between the flow and a DRB); and
Peng fails to explicitly  teach, transmit a second message in response to receiving the first message, the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device
However, in the same field of endeavor Park teaches, transmit, a second message in response to receiving the first message(Park; [0256] When the eNB 1 determines to perform off-loading to the eNB 2, the eNB 1 transmits an OFF-LOADING REQUEST message to the eNB 2 (S1205). Here, the OFF-LOADING REQUEST message may include UE context information, RRC context information), the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device (eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information) (Park; [0278] ... The Bearer Split Portion IE informs the ratio of traffic imposed (or allowed) to the small cell among the total traffic... [0284] the eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information.  when addition of a split bearer is requested by the eNB 1 ... the eNB 2 may allocate radio resource to the UE according to a traffic ratio allowed (or imposed) for a small cell in consideration of Bearer Split Portion information... [0286] After determining RRC configuration on a small cell, the eNB 2 transmits an OFF-LOADING REQUEST ACKNOWLEDGE message to the eNB 1 (S1209)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng to include the above recited limitations as taught by Park in order to performs admission controlling (Park; [0282]).

Regarding claim 16 Peng teaches,  A communication method, comprising: 
transmitting, by a first network device (a secondary base station), to a second  network device a first message, the first message comprising first information of a first  protocol data unit (PDU) session (One PDU session may include a plurality of flows), the first information indicating a splitting of the first PDU session into a split PDU session (identification information of a flow plus a mapping relationship between the flow and a DRB) (Peng; [0105]... The core network 110 separately communicates with the master base station 120 and/or the secondary base station ... One PDU session may include a plurality of flows ... the master base station 120 may send identification information of the flows to the secondary base station 130... [0112] S201. A master base station sends a request message to a secondary base station, where the request message includes identification information of a flow, or the request message includes identification information of a flow plus a mapping relationship between the flow and a DRB); and
Peng fails to explicitly  teach, receiving, by the first network device from the second network device, a second message in response to the first message, the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device
However, in the same field of endeavor Park teaches, receiving, by the first network device from the second network device, a second message in response to receiving the first message(Park; [0256] When the eNB 1 determines to perform off-loading to the eNB 2, the eNB 1 transmits an OFF-LOADING REQUEST message to the eNB 2 (S1205). Here, the OFF-LOADING REQUEST message may include UE context information, RRC context information), the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device (eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information) (Park; [0278] ... The Bearer Split Portion IE informs the ratio of traffic imposed (or allowed) to the small cell among the total traffic... [0284] the eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information.  when addition of a split bearer is requested by the eNB 1 ... the eNB 2 may allocate radio resource to the UE according to a traffic ratio allowed (or imposed) for a small cell in consideration of Bearer Split Portion information... [0286] After determining RRC configuration on a small cell, the eNB 2 transmits an OFF-LOADING REQUEST ACKNOWLEDGE message to the eNB 1 (S1209)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng to include the above recited limitations as taught by Park in order to performs admission controlling (Park; [0282]).

Regarding claim 21 Peng teaches,  A first network device comprising: 
at least one processor of a transceiver, configured to:
transmit, by a first network device (a secondary base station), to a second  network device a first message, the first message comprising first information of a first  protocol data unit (PDU) session (One PDU session may include a plurality of flows), the first information indicating a splitting of the first PDU session into a split PDU session (identification information of a flow plus a mapping relationship between the flow and a DRB) (Peng; [0105]... The core network 110 separately communicates with the master base station 120 and/or the secondary base station ... One PDU session may include a plurality of flows ... the master base station 120 may send identification information of the flows to the secondary base station 130... [0112] S201. A master base station sends a request message to a secondary base station, where the request message includes identification information of a flow, or the request message includes identification information of a flow plus a mapping relationship between the flow and a DRB); and
Peng fails to explicitly  teach, receive from the second network device, a second message in response to the first message, the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device
However, in the same field of endeavor Park teaches, receive from the second network device, a second message in response to receiving the first message(Park; [0256] When the eNB 1 determines to perform off-loading to the eNB 2, the eNB 1 transmits an OFF-LOADING REQUEST message to the eNB 2 (S1205). Here, the OFF-LOADING REQUEST message may include UE context information, RRC context information), the second message comprising second information of the first PDU session, the second information indicating acceptance of the splitting of the first PDU session by the second network device (eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information) (Park; [0278] ... The Bearer Split Portion IE informs the ratio of traffic imposed (or allowed) to the small cell among the total traffic... [0284] the eNB 2 may configure a radio resource with reference to Bearer  Split/Bearer Split Portion information.  when addition of a split bearer is requested by the eNB 1 ... the eNB 2 may allocate radio resource to the UE according to a traffic ratio allowed (or imposed) for a small cell in consideration of Bearer Split Portion information... [0286] After determining RRC configuration on a small cell, the eNB 2 transmits an OFF-LOADING REQUEST ACKNOWLEDGE message to the eNB 1 (S1209)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng to include the above recited limitations as taught by Park in order to performs admission controlling (Park; [0282]).

Regarding claim 5, 10, 20, and 25 Peng-Park teaches, The claims 1, 6, 16, and 21 
Peng teaches, wherein the first network device is a primary base station and the second network device is a core network (Peng; [0023] Both the flow admitted by the master base station and the flow admitted by the secondary base station are flows in a PDU session sent by a core network to the master base station).

Claims 2, 3, 7, 8, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng-Park in view of  NPL-“NR + NR DC: QOS decision responsibilities" 3GPP R2-1700033 (NPL hereafter) (IDS provided).

Regarding claims 2, 7, 17, and 22  Peng-Park teaches, The claims 1, 6, 16, and 21
Peng-Park fails to explicitly teach, wherein: the first information of the first PDU session comprises a PDU session identifier of the first PDU session and next generation (NG) interface downlink tunnel endpoint information, and the first message further comprises one or more quality of service (QoS) flow identifiers corresponding to the NG interface downlink tunnel endpoint information
However, in the same field of endeavor NPL teaches, wherein the first information of the first PDU session comprises a PDU session identifier of the first PDU session and next generation (NG) interface downlink tunnel endpoint information, and the first message further comprises one or more quality of service (QoS) flow identifiers corresponding to the NG interface downlink tunnel endpoint information (NPL; page 5. (see parameters of message "1.SeNB ModifReq" sent by the MeNB to the SeNB in the figure of Annex A2, 5th page, showing PDU Session 1 tunnel 2" ... 1.SeNB ModifReq" sent by the MeNB to the SeNB in Annex A2, 5th page, showing QoS flow(s) and DRB ID; see, also, bottom of 3rd page with reference to Fig.2 concerning the "MeNB functionality” as "Performing mapping of QoS flows to DRB's for MCG / MCG-split DRB’s).).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng-Park to include the above recited limitations as taught by NPL  in order to ensure lossless packet delivery (NPL; [page 3-1]).

Regarding claims 3, 8, 18, and 23 Peng-Park teaches, The claims 1, 6, 16, and 21 
Peng-Park fails to explicitly teach, wherein the second information of the first PDU session comprises a PDU session identifier associated with the split PDU session, and at least one quality of service (QoS) flow identifier associated with the split PDU session
However, in the same field of endeavor NPL teaches, wherein the second information of the first PDU session comprises a PDU session identifier associated with the split PDU session, and at least one quality of service (QoS) flow identifier associated with the split PDU session (NPL; [page 5. Annex A2] "5.Session Modification" sent by the MeNB to the CN_CP re-citing, "Move QoS Flow 3 to tunnel 2”.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng-Park to include the above recited limitations as taught by NPL  in order to ensure lossless packet delivery (NPL; [page 3-1]).

Claims 4, 9, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peng-Park in view of  Chiba et. al. (Chiba hereafter) (US 20210100047 A1).

Regarding claims 4, 9, 19, and 24 Peng-Park teaches, The claims 1, 6, 16, and 21
wherein the first message further comprises third information of a second PDU session, the third information indicating a splitting of the second PDU session, and   the second message further comprises fourth information of the second PDU session, the fourth information indicating rejection of the splitting of the second PDU session, and comprising a PDU session identifier associated with the another split second PDU session
 wherein the first message further comprises third information of a second PDU session, the third information indicating a splitting of the second PDU session, and   the second message further comprises fourth information of the second PDU session, the fourth information indicating rejection of the splitting of the second PDU session, and comprising a PDU session identifier associated with the another split second PDU session (Chiba; [0225] ... In addition to or in lieu of this, the eighteenth identification information may be information indicating that the network does not permit to start or stop the Access Traffic Splitting function and/or the MPTCP function by use of multiple PDU sessions and/or multiple communication paths, or may be information indicating that the network does not permit to start or stop the user-data transmission and/or reception by use of the Access Traffic Splitting function and/or the MPTCP function. In addition to or in lieu of this, the eighteenth identification information may be information indicating the rejection of the implementation of the Access Traffic Splitting function and/or the MPTCP function requested by the UE_A 10).

It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Peng-Park to include the above recited limitations as taught by Chiba in order to establish for the purpose of transmitting and/or receiving user data (Chiba; [0040]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416